ORDER
PER CURIAM.
The plaintiff, David Drury, appeals the judgment of the Circuit Court of St. Louis County granting summary judgment to the defendant, City of Bellefontaine Neighbors, on Drury’s claim that the fees assessed by the City for property inspections *75and occupancy permits violate Article X, section 22 of the Missouri Constitution. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court’s judgment is affirmed. Rule 84.16(b)(5).1

. The Court has reviewed the motion taken with the case. The City’s motion for damages for frivolous appeal is denied.